Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 01, 2022

The Court of Appeals hereby passes the following order:

A22A0691. SHARON WILLIAMS et al. v. ACE HOMES, LLC.

      This case began as a dispossessory proceeding that Ace Homes, LLC filed in
magistrate court against Sharon Williams and all other occupants of a residence.
Williams filed an answer and counterclaim. Williams and Ace Homes entered into a
consent judgment which required Williams to vacate the property by a specified date,
pending the occurrence of a particular condition. Williams did not vacate the property
and, “being dissatisfied with the judgment,” appealed the consent judgment to
superior court. Ace Homes moved to dismiss the action and requested that the court
issue a writ of possession. The superior court entered orders granting the motion to
dismiss the action and issuing a writ of possession. Williams filed this direct appeal
from those orders. However, we lack jurisdiction.
      An appeal from a superior court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
appeal. OCGA § 5-6-35 (a) (11), (b); Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82, 82 (453 SE2d 119) (1995). “Compliance with the discretionary appeals
procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257,
257 (471 SE2d 60) (1996).
      As such, this appeal is dismissed for lack of jurisdiction.
Court of Appeals of the State of Georgia
        Clerk’s Office,
Atlanta,____________________
          02/01/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.